Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00882-CV

      VILLEJO ENTERPRISES, LLC D/B/A Good Guys Auto Group ("Good Guys"),
                                Appellant

                                               v.

                       C.R. COX, INC. D/B/A AAMCO and Carl Cox,
                                       Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2019CV01289
                       Honorable David J. Rodriguez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED IN PART AND REVERSED IN PART. The judgment is REVERSED to the extent
that it grants summary judgment on Good Guys’ claims under chapter 70 of the Texas Property
Code and the Texas Deceptive Trade Practices Act’s unconscionability provision. The judgment
is AFFIRMED to the extent that it grants summary judgment on Good Guys’ claims for fraud,
conversion, and the Texas Deceptive Trade Practices Act laundry list provisions. We AFFIRM
the remainder of the trial court’s judgment. The case is REMANDED to the trial court for further
proceedings consistent with this court’s opinion.

It is ORDERED that each party shall bear their own costs of this appeal.

       SIGNED January 20, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice